NO. 07-00-0399-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                  MARCH 27, 2001
                          ______________________________

                                SAMUEL DEAN JONES,

                                                        Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

               NO. B13669-0003; HON. EDWARD L. SELF, PRESIDING
                       _______________________________

                            ABATEMENT AND REMAND
                         _______________________________


Before QUINN and REAVIS and JOHNSON, JJ.

       Samuel Dean Jones, appellant, appeals his conviction for possessing a controlled

substance. Appellant filed a motion for new trial which was overruled by operation of law.

Both his notice of appeal and the clerk’s record were timely filed with this Court.     On

October 10, 2000, we received a request for extension to file the reporter’s record from the

official court reporter of the 242nd District Court of Hale County. The request was granted,
and the deadline was extended to January 29, 2001. On January 17, 2001, we received

a letter from the court reporter regarding his upcoming surgery. However, the reporter

assured us that either he would file the record or request another extension. January 29th

passed without the record or a request for extension being filed. On March 2, 2001, we

advised the court reporter that the record had not been filed and directed him to tell us

(within ten days) why it was outstanding. On March 14, 2001, the court reporter filed

another request for an extension. Therein, he assured us that the document would be filed

on March 19, 2001. On March 19th no record was received nor did we receive another

request for an extension.

      We, therefore, abate the appeal and remand the cause to the 242nd District Court

of Hale County. The judge of said court is ordered to convene a hearing (after notice to

appellant and the State) to determine the following matters:

      1.     if appellant has abandoned his appeal;

      2.     if appellant has not abandoned his appeal whether the attorney of record

             continues to represent appellant and will diligently pursue this appeal;

      3.     whether a reporter’s record can be transcribed and filed as part of the

             appellate record;

      4.     whether the court reporter transcribing the reporter’s record involved in this

             appeal is capable of completing the record and, if so,when it will be

             completed; and,

       5.    whether an alternate reporter should be deputized and assigned the task of

             completing the record in a timely manner.


                                            2
       The trial court shall enter any and all orders necessary to assure the timely

completion of the reporter’s record involved in this appeal. So too shall it prepare and file

its findings and orders and cause them to be included in a supplemental clerk’s record.

In addition, the trial court shall cause a transcription of the hearing to be prepared and

included in the supplemental reporter’s record. Both the supplemental clerk’s record and

reporter’s record must be submitted to the clerk of this court no later than April 26, 2001.

Should additional time be needed to comply with this order, the district court may request

same on or before April 26, 2001.

       It is so Ordered.



                                                  Per Curiam

Do not publish.




                                             3